DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 10-18-2021 is acknowledged.
Claims included in the prosecution are 1, 3-13 and 15-16.
The following are the rejections:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claims 1, 3-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2009/0092662) or Zalipsky (US 2006/0159736) in combination with WO 0105372 and Nagaiki (US 2006/0034907), optionally further in view of Webb (US 2005/0118249)

	Zalipsky similarly teaches that pH gradients could be established in liposomes with an internal pH between 7.5 and 8.5 and the pH outside between about 6-7. The liposomes are hydrated with an aqueous solution with a pH of 7.5 and the external phase is adjusted to have a pH of less than about 7. The sterilization of liposomes is by filtration through 0.2 micron filters and not by autoclaving. (Abstract, 0021, 0063-0067 and examples). Huang however, does not teach the osmolarity of inside and outside aqueous medium.
	WO teaches loading active agents using an osmotic gradient. The liposomes are made using physiological saline (osmolarity between 260- 320) and the gradient has at least a difference of 100 mOsmos (Abstract, Tables and Examples).
	Nagaiki while teaching a method of manufacturing liposomes containing DPPC and PEG-phospholipid teaches that the liposomes produced can be sterilized by autoclaving (Abstract, 0089, 0091, 0093, 0097, 0099, 0101, 0103 and 0105).
	Webb discloses a liposomal preparation and a method of loading active agents using a pH gradient. According to Webb, the pH gradient can be created with internal medium as acidic or basic relative to the outside medium and the outside pH can be 
	It would have been obvious to one of ordinary skill in the art to load the liposomes with a buffer or active agent using the method taught by Huang or Zalipsky making use of both pH gradient and osmolarity values as taught by WO with a reasonable expectation of success. One of ordinary skill in the art would be motivated to keep the osmolarity values lower inside the liposomes because of the advantages taught by Webb. Sterilization of the liposomal composition by autoclaving would have been obvious to one of ordinary skill in the art with a reasonable expectation of success since autoclaving of liposomes is routinely practiced in the art as taught by Nagasaki.  Assuming that Huang or Zalipsky do not teach the teach the presence of osmotic gradient, but only a pH gradient, one would be motivated to use the osmotic gradient in the pH method taught by Huang or Zalipsky with the expectation of obtaining the best possible results since WO teaches even osmotic gradient loading method. One of ordinary skill in the art would be motivated further to keep the inner osmotic pressure low because of the advantage taught by Webb.
2.	Claims 1, 3-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand (ACS NANO, vol. 4, # 12, 2010) of record in combination 
Bertrand discloses a method of establishing a pH gradient in liposomes. The liposomes contain egg PC, cholesterol and DSPE-PEG. The liposomes are prepared by hydration of a lipid film in hypoosmotic citrate buffer (50 mM or 100 mM), pH 2 or 3. The internal osmolarity is 73 mOsm/Kg. Bertrand does not teach neutralizing the citrate buffer by adding a basic neutralizing solution to establish the pH gradient, but instead Bertrand teaches exchanging the external citrate buffer medium with isotonic HBS buffer, pH 7 (Abstract and entire publication, Methods in particular). However, it would have been obvious to one of ordinary skill in the art to neutralize the external citrate medium with a neutralizing basic medium instead of exchanging it with another buffer since the objective is to create a pH gradient. Such is well within the skill of the art of highly developed liposomal art. Bertrand also does not specifically teach the sterilizing the composition. However, it would have been obvious to one of ordinary skill in the art that any formulation given by an injection mode to mammals should be in sterile form and sterilization techniques are well-known in the medical field.
As discussed above, Bertrand teaches liposomal formulations with a pH gradient established with a higher outside pH. The inner pH however, is acidic and less than claimed pH. 
Huang teaches that pH gradients could be established in liposomes with an internal pH between 7.5 and 8.5 and the pH outside between about 6-7. The liposomes are hydrated with an aqueous solution with a pH of 7.5 and the external phase is adjusted to have a pH of less than about 7. The sterilization of liposomes is by filtration 
	Zalipsky similarly teaches that pH gradients could be established in liposomes with an internal pH between 7.5 and 8.5 and the pH outside between about 6-7. The liposomes are hydrated with an aqueous solution with a pH of 7.5 and the external phase is adjusted to have a pH of less than about 7. The sterilization of liposomes is by filtration through 0.2 micron filters and not by autoclaving. (Abstract, 0021, 0063-0067 and examples). Huang however, does not teach the osmolarity of inside and outside aqueous medium.
WO teaches that an osmotic gradient can be created in liposomes with lower inner osmolarity and higher outer osmolarity. The liposomes are made using physiological saline (osmolarity between 260- 320) and the gradient has at least a difference of 100 mOsmos (Abstract, page 4, Tables and Examples).
Nagaiki while teaching a method of manufacturing liposomes containing DPPC and PEG-phospholipid teaches that the liposomes produced can be sterilized by autoclaving (Abstract, 0089, 0091, 0093, 0097, 0099, 0101, 0103 and 0105).
Webb discloses a liposomal preparation and a method of loading active agents using a pH gradient. According to Webb, the pH gradient can be created with internal medium as acidic or basic relative to the outside medium and the outside pH can be adjusted with a strong acid or strong base. The phospholipid could be DPPC or DSPC. The dried mixture of DSPC, cholesterol and DSPE-PEG is hydrated with citrate buffer, pH 4. According to Webb the lower internal osmolarity enhances the retention of the 
It would have been obvious to one of ordinary skill in the art to establish a pH gradient with claimed pH ranges inside and outside with a reasonable expectation of success since Huang and Zalipsky teach that pH gradients with claimed pH ranges can be established. One of ordinary skill in the art would be motivated further to keep lesser osmolarity inside the liposomes since Webb teaches the advantage of liposomes having lower osmolarity inside. One of ordinary skill in the art sterilize the liposomes of Bertrand since sterilization of liposomes is known in the art as taught by Nagaiki.
	Applicant’s arguments to the above rejections have been fully considered, but are not found to be persuasive.
	Applicant argues that pH gradient liposomes described by prior art are unstable over time as the pH gradient decays through: (a) the progressive diffusion of the protons and hydroxide ions across the liposomes bilayer; and 9b) the liposomes bilayer degradation caused by the enclosed acidic or basic buffer. 
	These arguments are not persuasive since the differences argued are not reflected in claim 1 language. Huang’s reference which teaches a pH gradient in liposomal compositions shows that the pH gradient can be establish with 1 to 2 differences between the internal and external pH. Secondly, the prior art cited also teaches the internal osmolarity of not more than 200 mOsm. According to step a) the liposomes are prepared with an aqueous medium having osmolarity of not more than 
 and a Strangely instant claim 1 does not recite any osmolarity values or the pH values of the final external medium in step c except reciting “neutralizing solution”. Step a) recites the pH as 6.0 to 7.5. and ‘not more than 200 mOsm/l when a buffer has the pH which is in the range of 6.0 to 7.5 is neutralized in step c) which implies that the pH of the neutralized external medium has a pH of 7. Since the internal pH of the liposome according to step a) is 6 (lower range value), there is still a pH difference of 1. Instant claim 1 does not recite any osmolarity value of the neutralizing solution, the pH of the external suspension buffer.US 2009/0092663 which teaches that osmolarity depends on the concentration of the buffer, salt and sow molecular weight solutes such as sucrose is cited as interest in this context (see, 0131 and 0133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612